
	

113 HR 4290 PCS: Wakefield Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 558113th CONGRESS
		2d Session
		H. R. 4290
		IN THE SENATE OF THE UNITED STATES
		September 10, 2014Received; read twice and placed on the calendarAN ACT
		To amend the Public Health Service Act to reauthorize the Emergency Medical Services for Children
			 Program.
	
	
		1.Short titleThis Act may be cited as the Wakefield Act of 2014.
		2.Reauthorization of Emergency Medical Services for Children ProgramSection 1910(d) of the Public Health Service Act (42 U.S.C. 300w–9(d)) is amended by striking fiscal year 2014 and inserting each of fiscal years 2015 through 2019.
		
	Passed the House of Representatives September 9, 2014.Karen L. Haas,Clerk
	September 10, 2014Received; read twice and placed on the calendar
